 

   

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

— Aygs8l2

ee

a

re
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)

or plaintiffs in this action).
cit action no._2-/ 7 “CV OA ag

(Number to be assigned by Court)

 

VERSUS

 

 

 

 

(Enter above the full name of the defendant —
or defendants in this action)

COMPLAINT |
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this action or otherwise relating toyour imprisonment?
No __:

Yes

 

 

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 2 of 8 PagelD #: 2

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3. Docket Number:

 

4, Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 3 of 8 PagelD #: 3

II. Place of Present Confinement: Southern 4 CA on a) Sai/

A. Is there a prisoner grievance procedure in this institution?
Yes No __
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

C. If you answer is YES:
1. What steps did you take? fi) ed Airc tonnes and
Spoke with the Superintendent
2, What was the result? slathing the atic eVontes Was
140 fed and Apt hing Vas CoA so f

D. If your answer is NO, explain why not:

 

 

 

Ill. Parties

 

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: ‘Bensamin j } le () at
Address: 200 hp Polt (ol Beover wi Os 8/3

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 4 of 8 PagelD #: 4

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant:

 

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a

number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

£ NxVe been OD AdnguinstlatsVe Sealeagation for a
Year and a olf in tha? time Lie Ken hoa
white LAmates Come Ond AD fof the Sentebhns
that Mn dann hefe foo ay: fee/ Ke hes
Showias the White iAmMate s Mole Fovol thee

the We lac Ik lamates

 

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 5 of 8 PagelID #: 5

IV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

tp!) being treated vn Fairly beCause of my ace
Cee! like £ am losing be basic Decks in \ife

thatS Making Me bse my Hain OF thai}

which iS Aitkin Me lose Sleep and SNes sin
myself ont my Fooly Ov? - Monetary COMPe nS xt-s 29

 

 

 

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 6 of 8 PagelD #: 6

Vv. Relief (continued)):

 

 

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

B. Have you made any effort to contact a private lawyer to determine if he or she

would represent you in this civil a tion?
Yes 7 No_¥¢

If so, state the name(s) and address(es) of each lawyer contacted:

 

If not, state your reasons:

 

 

C, Have you previously had a lawyer representing you in a civil action in this
court? ee

Yes No —_

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 7 of 8 PagelD #: 7

If so, state the lawyer’s name and address:

 

 

 

Signed this 7 b th day of Mora 4 , 20 LY.
Denfrman ! Gn i — |

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3 Xb- /4

(Date)

Debate bin. a

Signatuyg of Movant/Plaintiff

 

Signature of Attorney
(if any)

 

 
Case 5:19-cv-00238 Document1 Filed 04/01/19 Page 8 of 8 PagelD #: 8

 

 

      

 

SO) Novi! A Alles

INMATE NAME
feyoocy.

   

“INMATE ODE

“; SOUTHERN REGIONAL JAIL
SAND CORRECTIONAL CENTER -

1200 AIRPORT ROAD
BEAVER, WV 25813

 

 

THE WRITER OF THIS LETTER
IS AN INMATE OF THE
SOUTHERN REGIONAL JAIL

 

 

AND CORRECTIONAL CENTER

Robert ¢. By

On ited OTATES Cour thovSe

TRS ComplexX |10 Noch
Heber otreet, Room: }]4
Beckley, Wi asso!

Speiverk: ve ce ete =

epee OS Rabi pa laly Appi ffi ae

 

 

FA De

 
